DETAILED ACTION
The following is responsive to Applicant’s Response on July 21, 2022.  Claims 1, 8, and 13 are amended.  Currently, claims 1–5, 7–10, and 12–13 are pending and allowed.

REASONS FOR ALLOWANCE
Claims 1–5, 7–10, and 12–13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks are sufficient to overcome the previous rejection of claims 1–5, 7–10, and 12–13 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, the additional elements of independent claims 1, 8, and 13, including at least the additional elements for “transmitting the key performance indicator using an interface” and “establishing a subscription with a radio access network intelligent controller according to a test condition based on the key performance indicator…”, integrate the abstract idea into a practical application under Step 2A Prong Two because the additional elements, when considered in view of the claims as a whole, apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the abstract idea.  As a result, the previous rejection of claims 1–5, 7–10, and 12–13 under 35 U.S.C. 101 is withdrawn.
Applicant’s amendments and remarks are further sufficient to overcome the previous rejection of claims 1–5, 7–10, and 12–13 under 35 U.S.C. 103.  More particularly, Applicant’s remarks, as presented on pages 18–19 of Applicant’s Response, are persuasive.  As a result, the previous rejection of claims 1–5, 7–10, and 12–13 under 35 U.S.C. 103 is withdrawn; and claims 1–5, 7–10, and 12–13 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623